Appellants, under a joint indictment, were each convicted of the offense of unlawfully distilling prohibited liquors, and separately sentenced to serve a term in the penitentiary. We have carefully read the entire record. The indictment, trial, conviction, and sentence appear to be in all things regular. No briefs have been furnished us, either on behalf of appellants or the state. But in accordance with our duty we have searched for error, and find none. The trial court's oral charge, in connection with the numerous charges given at appellants' request, covered fully and correctly every phase of the law applicable. No exceptions were reserved on the taking of testimony that merit any mention by us.
The judgment is affirmed.
Affirmed.